In September, 1955 respondent commenced action No. 1 in the Supreme Court, Westchester County, to recover damages for breach of contract. In April, 1956 appellant commenced Action No. 2 in the Supreme Court, Rensselaer County, for similar relief. Action No. 1 came on for trial in June, 1956 and was adjourned to September, 1956 by consent. By notice of motion dated June 22, 1956, respondent moved in Action No. 1 to consolidate the two actions for trial in Westchester County. Appellant cross-moved to transfer Action No. 1 from Westchester to Rensselaer County for trial, on the ground of convenience of witnesses. The appeal is from an order granting respondent’s motion and denying appellant’s cross motion. Order affirmed, with $10 costs and disbursements. No opinion. Wenzel, Acting P. J., Beldock, Murphy, Ughetta and Kleinfeld, JJ., concur.